Case 2:18-cr-00703-JMV Document 129-4 Filed 05/25/21 Page 1 of 1 PageID: 846




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


  UNITED STSTES OF AMERICA                      :   Criminal No. 2:18-cr-00703-JMV
                                                :
                        v.                      :   Honorable John Michael Vazquez
                                                :
  LEEVANDER WADE                                :



                                         ORDER

         AND NOW, this __________ day of __________________, 2021, after

  consideration of Defendant Leevander Wade`s Motion to allowing access to discovery

  via a Dedicated laptop provided by Cornerstone Legal Consults and located within the

  Monmouth County Correctional Institution New Jersey, it is hereby ORDERED that the

  Motion is GRANTED, subject to input as to laptop specifications from Monmouth

  County Jail officials and/on IT Department.




                                                    BY THE COURT



                                                    __________________________
                                                    Honorable John Michael Vazquez
